Title: To James Madison from William Lyman, 15 January 1806 (Abstract)
From: Lyman, William
To: Madison, James


                    § From William Lyman. 15 January 1806, London. “As the bearer hereof William Clark Esqre. American Consul at Embden goes out in the Remittance Captn. Richard Law bound hence to New York (by whom I have already written) and expects to have the Honour of waiting on you personally it gives me the opportunity of subjoining thereto a desire of referring you to him who has been long in Europe and some little time past here for Information & Enquiries relative to the State of Affairs and the Impression which the late Attitude and Aspect of American Measures makes in this Country I hope also that on this occasion I shall be pardoned the Liberty of mentioning his inclinations respecting the appointment at Rotterdam for which his Informations and Connections seem eminently to qualify him and the Duties whereof in case he should be honored therewith I doubt not he will discharge with advantage to his Country not less than himself.”
                